tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c uniform issue list oct 5e te ra tp legend taxpayera companyc companyd ira x ira y ira z amount e amount f amount g amount h amount dear this is in response to your request dated date on behaif of the estate of taxpayer a submitted by your authorized representative for a ruling to waive the day rollover requirement contained in sec_408 of the internal_revenue_code the code correspondence dated date supplemented the request page your representative has submitted the following facts and representations taxpayer a requested that amount e and amount f be transferred on may from two individual_retirement_accounts iras x and y respectively in direct trustee-to- trustee transfers to an ira maintained at company d on may be company c the trustee of iras x and y made the trustee-to-trustee transfers to company d which deposited the funds into an ira account set up in the name of and for the benefit of taxpayer a ira z during the preparation of taxpayer a's income_tax return taxpayer a noticed that based on the form 1099-r issued by company c the transfers were not reported by company c as trustee-to-trustee transfers but rather as a fully taxable_distribution of amount g amount e plus amount f amount was withheld for federal income taxes the net amount amount h was received by company d from company c and at no time did taxpayer a have control of any funds as the ira x deposited into ira z and ira y amounts were either transferred by trustee-to-trustee transfers to ira z or sent directly to the internal_revenue_service as payment of federal_income_tax prior to her death taxpayer a had contacted company d on more than one occasion in attempts to reverse company c’s error and have amount i contributed into her ira z however taxpayer a while continuing her attempts to correct the reporting error passed away on august prior to a final_determination as to the facts surrounding the error in making the trustee-to-trustee transfers ee you as personal representative of the estate of taxpayer a deposited in october into ira z amount i the amount of the federal_income_tax withheld when ira x and ira y amounts were placed in ira z in order to complete the transfer of amount g to said ira z ina letter dated october ine to taxpayer a which was after the death of taxpayer a company d indicated that the transaction was processed incorrectly but that company c was unable to correct the error because more than one year had passed since the transaction documentation submitted as part of this request confirms the intent of taxpayer a to complete direct ira trustee-to-trustee transfers totaling amount g into ira z specifically a form prepared by company d and signed by taxpayer a on or about may em indicated that taxpayer a had established an ira with company d and that company d agreed to accept a trustee to trustee transfer of funds from taxpayer a based on the facts and representations you request that the internal_revenue_service waive the day rollover requirement with respect to your contribution of amount into ira z because the failure to waive such requirement would be against equity or good conscience with respect to your ruling_request sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code page sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the issue presented in this case is whether you as a personal representative of the estate of individual a properly rolled over amount into ira z with respect to the resolution of said issue we note that individual a had established ira z prior to her death and had the intent to transfer by direct trustee-to-trustee transfers all amounts standing in iras x and y totaling amount g into such ira however because of an error on the part of company c the requested transfers were treated as taxable_distributions as a result company c withheld amount i for federal income taxes and only amount h was transferred to ira z the facts indicate that taxpayer a had the intent to transfer amounts e and f totaling amount g into ira z an ira that she established prior to her death furthermore page amount h had been placed ira z and the difference between amount g and amount h amount would also have been placed in ira z but for an error on the part of company c which was beyond the control of taxpayer a furthermore taxpayer a died in the process of but prior to rectifying the error made by company c with respect to her intended trustee-to-trustee transfers based on the above facts it is our conclusion that you as personal representative of the estate of taxpayer a properly rolled over amount to ira z accordingly pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the contribution of amount to ira z provided all other requirements of sec_408 of the code except the 60-day requirement were met with respect to such contribution the amount deposited into ira z during october em totaling amount is considered a rollover_contribution within the meaning of sec_408 of the code please note that ira z will be treated as having a designated_beneficiary within the meaning of and for purposes of code sec_401 only if taxpayer a had designated one or more individuals eligible to be treated as such prior to her death you as personal representative of taxpayer a's estate cannot designate a code sec_401 beneficiary of ira z no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact sri arr ta ties ip peeees at _ please address all correspondence to se t ep ra t3 sincerely yours france sec_3 a employee plarts technical group enclosures deleted copy of ruling letter notice of intention to disclose
